DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
 Election/Restrictions
Claims 2-10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamura et al (direction-dependent scan order with JEM tools) for the same reasons as set forth in Sec. 8 of the previous OA, dated 11/5/21.
Iwamura, in Figs. 1, 2, and 4, discloses a scan order using the same video decoding method as specified in cliam 1 (and corresponding 13 and 14) of the present invention, comprising determining a decoding order DDSO between a left lower block and a right lower block split from a current block (e.g. Fig. 2) according to encoding order information (e.g. sub-TU z-scan) obtained from a bitstream (i.e. video), wherein the right lower block is adjacent to a right side (e.g. Fig. 3) of the left lower block; when the right lower block is decoded prior to the left lower block according to the determined decoding order, determining context information (e.g. modified z-scan for intra prediction Category 3) for a syntax element of prediction mode information (e.g. available samples) of the left lower block using prediction mode information (e.g. Fig. 4) of the right lower block, wherein the prediction mode information of the left lower block indicates whether the left lower block is predicted in an intra mode (e.g. Fig. 1) or not and the prediction mode information (e.g. category 1 or 3) of the right lower block indicates whether the right lower block is predicted in the intra mode or not; obtaining a context index (e.g. category 3) for the syntax element of the prediction mode information of the left lower block using the context.
Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. Applicant asserts on p. 10-11 of the Remarks that the reference fails to disclose determining context information of the left lower block using prediction mode information of the right lower block.  However, Fig. 4 of Iwamura illustrates the concept of such common context information for a syntax element of prediction mode information by modifying the z-scan for intra prediction in Category 3.  The left lower block is using available samples of the right lower block.
Applicant also asserts on p. 10 of the Remarks that the reference fails to disclose the prediction mode information of the left lower block indicates whether the left lower block is an intra mode.  However, Fig. 4 of Iwamura illustrates the concept of such common category 3 of the intra mode.
Applicant finally asserts on p. 10-11 of the Remarks that the reference fails to disclose the prediction mode information indicates whether the right lower block is predicted in the intra mode.  However, Figs. 3-4 of Iwamura illustrates the concept of such common modified z-scan information indicating whether the right lower block is predicted in intra mode (i.e. category 1 or 3).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/           Primary Examiner, Art Unit 2419